Citation Nr: 0924147	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-32 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right shoulder disability, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for service-connected 
right knee disability, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for service-connected 
post-traumatic arthritis, right foot, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased rating for service-connected 
plantar fasciitis, left foot, currently evaluated as 
noncompensable (0 percent disabling).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from January 1981 to February 
1984, and from January 1988 to May 1988, with subsequent 
service in the Reserves.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

In February 2009, the Veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

During his hearing, held in February 2009, the Veteran 
essentially asserted that he sustained a left ankle injury 
while at his place of employment due to his service-connected 
disabilities.  See 38 C.F.R. § 3.310 (2008); Allen v. Brown, 
7 Vet. App. 439 (1995).  The issue of service connection for 
a left ankle disability has not been adjudicated by the 
agency of original jurisdiction, and is referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

At his hearing, held in February 2009, the Veteran testified 
that his service-connected right shoulder disability has 
worsened.  It was further indicated that, given the current 
state of the medical evidence, and the fact that the most 
recent VA examination for the disabilities on appeal was in 
2006, that additional development may be required.  

In this regard, the medical evidence indicates that in 2007, 
the Veteran underwent a right knee arthroscopy and a right 
knee corticosteroid injection.

In the absence of adequate medical information, VA will 
schedule an examination for the purpose of assessing the 
level of disability.  The duty to conduct a contemporaneous 
examination is triggered when the evidence indicates there 
has been a material change in disability or that the current 
rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  Given the evidence of possible increased 
disabilities, a remand is required for the scheduling of VA 
examinations.  See VAOPGCPREC 11-95, 60 Fed. Reg. 43186 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations, and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  38 
C.F.R. §§ 3.158 and 3.655 (2008).  

A "workers compensation status report" (and associated 
documentation), dated in May 2008, indicates that the Veteran 
sustained a left ankle injury while at work, and that he may 
have filed a worker's compensation claim.  The claims files 
do not currently contain any records from the Office of 
Worker's Compensation.  On Remand, the RO should contact the 
Veteran and request that he inform them as to whether he has 
filed a worker's compensation claim, and, if so, the RO 
should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
Veteran state whether he ever applied for 
Worker's Compensation benefits, and, if 
so, that he provide VA with the location 
of the Worker's Compensation office, and 
the date of any decision.  Thereafter, 
the RO should attempt to obtain the 
administrative and medical records from 
the identified Worker's Compensation 
Office.  

2.  The Veteran should be afforded an 
examination to determine the current 
extent of his service-connected: (a) 
right shoulder; (b) right knee; (c) right 
foot; and (d) left foot disabilities.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examinations.  All 
necessary tests should be conducted. 

3.  Thereafter, the RO should 
readjudicate the claims.  If any of the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The claims files should then 
be returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




